Exhibit 10.4 RUBY DEVELOPMENT COMPANY P.O. Box 1241 Grass Valley, CA95945 December 29, 2011 Perry Leopold, CEO North Bay Resources Inc. P.O. Box 162 Skippack, PA19474 215-661-1100 Monthly Mortgage Payment Adjustment Dear Perry, This letter is to formalize our agreement that, as per the emails between our companies, Ruby Development Company hereby authorizes North Bay Resources to pay reduced monthly mortgage payments of TEN THOUSAND DOLLARS ($10,000.00) principal and interest for each of the three mortgage payments due and payable on January 1, 2012, February 1, 2012, and March 1, 2012. Yours truly, RUBY DEVELOPMENT COMPANY By: /s/ W.R. Frederking W. R. “Rick” Frederking, Partner Acknowledged and Agreed this 29th day of December, 2011, North Bay Resources, Inc. By: /s/ Perry Leopold Perry Leopold, President and CEO
